Citation Nr: 1736785	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  14-35 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for left hand weakness.

2.  Entitlement to a rating in excess of 20 percent for residuals of a left wrist fracture with ankylosis and arthritis.

3.  Entitlement to a rating in excess of 20 percent for residuals of left shoulder degenerative joint disease (DJD).

4.  Entitlement to a rating in excess of 20 percent for left hip degenerative arthritis.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law




WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to October 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2012 from the Department of Veterans Affairs (VA) Regional Office in Huntington, Virginia (RO).  The Board received notice that the Veteran died in July 2017.  

A hearing was conducted before a RO Decision Review Officer (DRO) in February 2013.  At the time of this hearing, prior to Board jurisdiction, the Veteran withdrew pending claims for a compensable rating for residuals of a fractured mandible and for service connection for dental treatment purposes.  A transcript of this hearing is of record.  Finally, in January 2017 correspondence, the Veteran requested that his Board Hearing application be withdrawn.  38 C.F.R. § 20.704 (e) (2016).


FINDING OF FACT

Prior to the promulgation of a final decision by the Board, and prior to his death, the Veteran indicated that he wished to withdraw his appeals for increase ratings for left hand weakness, left wrist fracture residuals, left shoulder DJD residuals and left hip arthritis.

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal on the issues of an increase rating for left hand weakness, left wrist fracture residuals, left shoulder DJD residuals and left hip arthritis by the Veteran have been met and the appeal is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R.                     § 20.204. 

In the present case, in January 2017 correspondence, the Veteran, by way of his attorney, withdrew his increased rating appeals.  His withdrawal was effective immediately upon receipt by VA.  38 C.F.R. § 20.204(b)(3) (2016).  There are no remaining allegations of errors of fact or law for appellate consideration as to the issue.  Such would also effectively nullify any substitution question that could arise from the Application of Dependency and Indemnity Compensation that was filed by the Veteran's spouse in August 2017.  See 38 C.F.R. § 3.1010(c)(2) (2016).  Accordingly, the Board does not have jurisdiction to review it and it is dismissed.



ORDER

The claim for entitlement to an initial rating in excess of 20 percent for left hand weakness is dismissed.

The claim for entitlement to a rating in excess of 20 percent for residuals of a left wrist fracture with ankylosis and arthritis is dismissed.

The claim for entitlement to a rating in excess of 20 percent for residuals of left shoulder DJD is dismissed.

The claim for entitlement to a rating in excess of 20 percent for left hip degenerative arthritis is dismissed.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


